Citation Nr: 0326550	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  01-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Using information contained in the 
claims file and also provided by the 
veteran in March 2003, undertake all 
necessary efforts to obtain the veteran's 
records in conjunction with Workers' 
Compensation claims which he apparently 
filed in Michigan in approximately 1980, 
and in Wyoming in 1989.  Try to obtain 
any Workers' Compensation decisions and 
related medical records that pertain to 
any back injuries or hearing loss.    

2.  Using information contained in the 
claims file and also provided by the 
veteran in March 2003, undertake all 
necessary efforts to obtain any available 
employment medical records from Bra-Con 
Industries.  Try to obtain all medical 
records, physical examination reports, 
and hearing evaluation records dated from 
1966 to 1974. 

3.  Using information contained in the 
claims file and also provided by the 
veteran in March 2003, undertake all 
necessary efforts to obtain the veteran's 
medical and/or other records concerning 
long-term disability benefits which the 
veteran has received from his former 
employer and the insurance company 
through which the benefits are paid.    
4.  The evidence shows that the veteran 
was employed by Chevron between 1982 and 
1989.  Using information contained in the 
claims file and also provided by the 
veteran in March 2003, if the facility 
where the veteran worked is still in 
operation, contact it and provide the 
veteran's SSN, birthdate, dates of 
employment, and title of position, and 
request a copy of all available employee 
medical records pertaining to the 
veteran, including any physical 
examination reports and hearing 
evaluation records.  If the facility 
where the veteran worked is no longer in 
operation, try to contact Chevron to 
ascertain where employee health records 
are located and then obtain the veteran's 
records from that facility if possible.  
The corporate address for Chevron is: 
ChevronTexaco Corporation, 575 Market 
Street, San Francisco, CA 94105, 
telephone (415) 894-7700.  

5.  After the development requested in 
Nos. 1 through 4 has been completed to 
the extent possible, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
audiological evaluation to determine his 
hearing acuity, and an ear examination by 
a medical doctor to assess the etiology 
of any hearing disability.  Send the 
claims folder to both examiners for 
review, and ask that they document review 
of the file in the examination reports.  
The examiners should be provided with the 
following information:  

"The veteran served on active duty 
from September 1964 to May 1966 with 
the US Marine Corps and his military 
occupational specialty was bulk fuel 
man.  He had no foreign service.  
Unless otherwise indicated, pure 
tone thresholds reported in military 
records through October 31, 1967, 
were in ASA standards so the 
appropriate additions would have to 
be made to convert such puretone 
thresholds to ISO standards, which 
are the ones upon which the 
regulation defining hearing 
disability (38 C.F.R. § 3.385) is 
based.  On the May 1964 enlistment 
examination a small central 
perforation of the right eardrum was 
noted and the puretone thresholds 
were significantly elevated at 6000 
hertz, although that is not among 
the thresholds included under 
38 C.F.R. § 3.385.   Although the 
veteran filed earlier claims for VA 
disability benefits, there is 
nothing in the record after service 
regarding hearing loss mid-2000, 
which did not mention any in-service 
or post-service treatment for 
hearing loss. After reviewing the 
service medical records and the 
post-service evidence, including the 
results of the June 2000 VA 
audiological evaluation and any 
current audiological evaluation, 
please address the following: 

(1) Does the veteran currently 
have hearing disability as 
defined by 38 C.F.R. § 3.385?  
If so, please answer the 
following: 

(2) Based on the evidence and 
without resort to speculation, 
can it be said that any current 
hearing disability at least as 
likely as not had its onset 
during or was permanently 
worsened during active service 
in view of the audiometry 
results on the service 
enlistment examination, the 
September 1964 "Group 
Screening Audiogram," the 
February 15, 1965, audiogram 
(all presumably in ASA 
standards) and on any 
separation examination if the 
veteran produces such an 
examination report, along with 
the post-service evidence.  The 
examiner should also address 
any intercurrent factors shown 
after service, such as noise 
exposure or age related factors 
in rendering an opinion." 

6.  After the development requested in 
Nos. 1 through 5 has been completed to 
the extent possible, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following: a VA orthopedic examination to 
ascertain the onset and etiology of his 
current lumbar spine disorder.  Send the 
claims folder to the examiner for review 
and provide the examiner with the 
following material:  

"After a review of the evidence of 
record, including the service 
medical records which document four 
lumbar punctures but do not show any 
back complaints, along with the 
post-service evidence, can it be 
said without resort to speculation 
that it is at least as likely as not 
that the veteran's post-operative 
disc herniated disc or any other 
current back disorder was caused by 
any lumbar during service or is 
otherwise related to service.  The 
examiner should also address any 
intercurrent factors shown after 
service, such as post service 
injuries in rendering an opinion."
7.  After all of the development 
requested above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





